PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/352,953
Filing Date: 9 Aug 2021
Appellant(s): CONDEIXA et al.



__________________

Rami N. MOUSSA
Reg. No. 69,528
McAndrews, Held & Malloy, Ltd.
For Appellant




EXAMINER’S ANSWER

This is in response to the appeal brief filed 9AUG2021.

Background

Early radio/wireless communication was limited to point-to-point communication between end points (e.g., devices). Whether fixed in location or “mobile,” communication required the devices to be within Radio Frequency (RF) communication range of each other.  
Through the addition of individual transceiver stations (e.g., “cells”), early cellular systems beginning in the 1940’s provided improved “mobility” of service by only requiring devices to remain in communication with a (centralized) cell. However, no continuity of service was possible if devices moved out of the communication range of the cell (whether into the range of another cell or not, as individual cells did not communicate with each other). Undesirable radio interference was likely if cells were not sufficiently - physically and/or electrically – separated in distance and/or frequency (respectively). 
Beginning in the late 1960’s, improved cellular “networks” described “mobile” wireless communications through a network of individual but interconnected “cells” distributed over vast land areas. Each cell (e.g., a Base Transceiver Station (BTS), Base Station (BS), Access Point (AP), or similar) includes at least one transceiver to 
By providing a mechanism for handovers, loss or interruption of service is minimized and user experience is improved. Handovers without perceivable interruption of connectivity can be described as being seamless. Handovers can also typically be described as being either “hard” or “soft.” Hard handovers or “break-before-make,” typically refers to where the cell currently providing radio communication “service” with a device (i.e., the “source cell”) first releases the radio communication connection (i.e., “channel”) with the device – then subsequently, a new channel is established with a (new) “target cell.” Soft handovers or “make-before-break,” typically refer to where the channel of the source cell is retained and is used, albeit temporarily/transitionally, in parallel with the (new) channel provided by the target cell. The communication channel with the source cell is eventually dropped once communication is fully transferred to the target cell (which then becomes the source cell). Soft handovers typically provide an improved uninterrupted service.
Modern cellular networks such as those standardized by the 3rd Generation Partnership Project (3GPP) include e.g., Long Term Evolution (LTE) (typically considered a 4th-generation (4G) cellular network), or most recently what is often referred to as a Next Generation (NG), 5th-generation, or simply “5G” network.  5G 
5G is particularly directed at providing improved ability to interconnect a vast number (e.g., “billions”) of devices beyond that of typical modern user devices (e.g., smartphones such as an Apple iPhone). The term “Internet of Things” (IoT) has become a popular term to describe this vast interconnection of all types of devices. Application of cellular-capable intelligent IoT devices (i.e., “things”) include use in “smart” homes, “smart” cars, “smart” appliances, “smart” sensors, traffic/fleet management, etc. 
It is noted the BACKGROUND of the present Application states: 
“Current communication networks are unable to adequately support communication environments involving mobile and static nodes. As a non-limiting example, current communication networks are unable to adequately support a network comprising a complex array of both moving and static nodes (e.g., the Internet of moving things, autonomous vehicle networks, etc.). Limitations and disadvantages of conventional methods and systems will become apparent to one of skill in the art, through comparison of such approaches with some aspects of the present methods and systems set forth in the remainder of this disclosure with reference to the drawings.” 

It is further noted the SUMMARY of the present Application states: 
“Various aspects of this disclosure provide systems and methods for initiating and/or managing the handoff (or handover) of mobile access points. As non-limiting examples, various aspects of this disclosure provide systems and methods for control signaling and data routing in the context of a mobile access point handoff.”

The present application is thus interpreted to apply to managing/triggering handovers in communication networks comprising a complex array of both moving and 
Additional references include e.g.:
https://en.wikipedia.org/wiki/Handover
https://en.wikipedia.org/wiki/History_of_mobile_phones
https://en.wikipedia.org/wiki/Cellular_network)

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 7JAN2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Arguments 

The Appellant asserts: I. REJECTION OF INDEPENDENT CLAIMS 1, 11 AND 21: “In rejecting claim 1, the Final Action refers for support with regard to the limitation of “... the mobile network node is associated with a first network node, the associating comprising creating a first data path via the first network node connecting the first network node and a remote system” to Guo at ¶¶ 9 and 44. Final Action at 8-9. Further, the Final Action interprets the “remote system” as “anything the first network node may connect to,” presumably based on application of the broadest reasonable interpretation. Final Action at 9. Appellant respectfully disagrees with the reliance on Guo. Specifically, Appellant submits that Guo does not teach or suggest any associating of a mobile network node with a first network node, particularly where the associating includes creating a first data path via the first network node connecting the first network node and a remote system. In this regard, Appellant submits that Guo does not disclose or teach any associating (or anything that may be construed as such) of a mobile device with a first network node; nor does Guo disclose any creating (or anything that may be construed as such) of a first data path via the first network node connecting the first network node and a remote system. Appellant notes in this regard that the Final Action fails to show or explain what in Guo constitutes a mobile network node, a first network node, and a remote system. Similarly and relatedly, the Final Action fails to show or explain what in Guo constitutes first data path connecting such first network node and the remote system, let alone show or explain what in Guo teaches that such first data path is created when a mobile device is associated with the first network node. Nonetheless, Appellant submits that Guo fails to teach or suggest any and all of these features. … The Final Action appears to suggest that Guo’s alleged teaching with respect to connecting mobile devices to basestation may be construed as associating a mobile network node with a first network node. Appellant notes, however, that the claim limitation at issue recites that associating entails setting up a data path via the first network node connecting the first network node and the remote system. 
The Examiner respectfully disagrees: The argument appears to be the same/similar to that made in the 23NOV2020 Argument and previously addressed in the 7JAN2021 Final Office Action Response 1. The 7JAN2021 Final Office Action Rejection text and Response 1 from the 7JAN2021 Final Office Action are not repeated here.
The Examiner first notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, as argued in underlined (above), and as noted within the rejection of Claim 1 in the 7JAN2021 Final Office Action: “noting no explicit definition is found for a mobile network node or claimed functionality that would somehow be specific to network node, in the spirit of the present invention, while GAO discloses a mobile node (the "mobile device" described herein refers to a user device that is moving in the wireless communication network (for example, an electronic apparatus, such as a mobile phone, or a portable computer, a tablet computer or a PDA accessing to the wireless communication network)), it 
As given in the previous Office Action, as interpreted, argument appears to be directed to the fundamental operation of a fully functioning mobile device as implemented in e.g., a 3rd Generation Partnership Program (3GPP) standardized cellular network (e.g., 3G GSM, 4G Long Term Evolution (LTE), or 5G) – i.e., a user, via a mobile device, receiving service(s) from a network provider. Paragraph 0044 of GAO (explicitly referenced in the rejection and “showing a mobile handover management method in a wireless communication network”) clearly discloses use of a mobile device in just such an exemplary cellular network (one or more wireless communication system, such as a Global System for Mobile communication (GSM), a 3rd Generation (3G) communication system, a Long Term Evolution (LTE) communication system), specifically from cited ¶ 0044:
mobile network node ("mobile device" described herein refers to a user device that is moving in the wireless communication network (for mobile user device")
first network node (when the mobile device is moving in a certain region of the wireless communication network, the function of the mobile handover management entity can be implemented by a certain cell (base station) in this region, and when the mobile device moves to another region in the wireless communication network, the function of the mobile handover management entity can be implemented by a certain cell (base station) in the another region.)
remote system (mobile handover management entity may be a wireless network controller or manager provided between the one or more wireless communication systems, such as a server which is interconnected with various wireless communication networks in a wired or wireless manner and has a mobile handover management function. … Moreover, the "mobile device" described herein refers to a user device that is moving in the wireless communication network (for example, an electronic apparatus, such as a mobile phone, or a portable computer, a tablet computer or a PDA accessing to the wireless communication network), and is also referred to as a "mobile user device".)

As disclosed in citations to GAO in the rejection, and would be obvious to a Person Of Skill In The Art (POSITA) that 3GPP Standards for wireless cellular networks (e.g, 3G GSM, 4G LTE, and 5G) standardize a fully functional mobile device that requests the establishment a wireless communication network connection in order to utilize services of the wireless communication network (e.g., remote system). In establishing the wireless communication network connection, an intermediary wireless connection is first made through a Radio Access Technology (RAT) network node (e.g., a Base Station (e.g., Node B (NB), eNB, etc.) which then is (automatically) triggered to pass the wireless communication network establishment request to the wireless communication network (e.g., remote system) in order to establish the full connection path from the mobile device to the wireless remote system). That is, as disclosed by GAO, a fully functioning mobile device (e.g., mobile device), in establishing a connection to a wireless communication network (remote system) as claimed, creates an “association” (described as e.g., a data path, connection, or channel) with a first network node (e.g., RAT / Base Station) which (automatically) triggers (i.e., passes the request for) an establishment (i.e., “association”) of the full communication path from the mobile device to the remote system (e.g., wireless communication network / wireless network server/manager) in order to receive network services (e.g., communication with other devices, access to Internet, access to multimedia content, etc.). While not explicitly cited in the Office Action, GAO’s BACKGROUND OF THE INVENTION (¶¶ 0002 & 0003) is noted to recite: “information network is evolving rapidly toward a Next Generation Network (NGN) … One of the most important features of the NGN is that a plurality of wireless techniques coexists and forms a heterogeneous wireless access network. … heterogeneous wireless access networks … cooperate to provide a user with a ubiquitous and content-rich wireless multimedia service.” That is, the raison d'être for mobile networks is to provide network services (e.g., communication with other devices, access to Internet, access to multimedia content, etc.) to a mobile user (e.g., mobile device).
Therefore, the Examiner maintains that GAO discloses all the elements it is relied on to disclose as given in the 7JAN2021 Final Office Action.

The Appellant asserts: I. REJECTION OF INDEPENDENT CLAIMS 1, 11 AND 21: With regard to the limitations of “creating a temporary tunnel between the first network node to the second network node,” “after the mobile network node connects to the second network node, forwarding data traffic communicated between the mobile network node and the remote system via the second network node, the temporary tunnel, and the first data path,” “setting up a second data path connecting the second node and the remote system.” network node and the remote system,” and “switching forwarding of the data traffic to the second data path”, the Final Action acknowledges that Guo and Al-Shalash fail to teach these features (Final Action at 13), but refers for support with respect to these claim limitations to Kim at ¶¶ 32 and 36. … Appellant submits that Kim does not teach or suggest many of these features in the claim limitations at issue. The Final Action appears to rely on Kim’s alleged teaching with respect to use of tunnels between a source base station and a target base station. Appellant submits, however, that the claim limitations at issue require and entail more than the mere setting up and use of tunnels. Rather, these claims limitations require that a tunnel be created between a first network node, with which a mobile node is associated, and a second network node, with the tunnel being used, once the mobile node connects to the second network node, to forward data traffic of the mobile node and the remote system that is connected to the first node via an existing first data path. These claim limitations further require that a second data path connecting the second network node and the remote Kim does not disclose that its source base station and target base station set up separate data paths to the same remote system, with the tunnel between these base stations being used to forward traffic when a mobile node is connected to one of the base stations with only the data path to that same remote system from the other base station is available. … Appellant submits, however, that Kim fails to teach any such use of “tunnels” or “tunneling’—that is, transport of one network protocol by encapsulation of its packets within another packet format corresponding to another network protocol. As such the interpretation used and relied upon by the Final Action is different from and inconsistent with the meaning of the term at issue as used in Appellant's disclosure. 
Irrespective of the proper construction of “tunnels” and “tunneling”, however, Appellant submits that the Final Action still fails to account for the remaining features in the claim limitations at issue. In this regard, Appellant notes that the Final Action still fails to explain or show where or how Kim teaches that a source base station and a target base station setup separate data paths to the same remote system, with the tunnel between these base stations being used to forward traffic when a mobile node is connected to one of the base stations with only the data path to that same remote system from the other base station is available.
The Examiner respectfully disagrees: The argument appears to be the same/similar to that made in the 23NOV2020 Argument and previously addressed in the 7JAN2021 Final Office Action Response 2. The 7JAN2021 Final Office Action Rejection text and Response 2 from the 7JAN2021 Final Office Action are not repeated.
 The Examiner first notes that “tunneling” is a well understood term to a Person Of Skill In The Art (POSITA). For example, Wikipedia recites: “In computer networks, a tunneling protocol is a communications protocol that allows for the movement of data from one network to another. It involves allowing private network communications to be sent across a public network (such as the Internet) through a process called encapsulation.” (https://en.wikipedia.org/wiki/Tunneling_protocol). For example, in ¶ 0027, KIM explicitly references 3GPP’s GPRS (General Packet Radio Service) tunneling protocol (GTP-U). 3GPP Technical Specification TS 29.281 (V8.0.0 dating from DEC2008 attached) Section 4.2.1 GTP-U Tunnel description recites: “GTP-U Tunnels are used to carry encapsulated T-PDUs and signalling messages between a given pair of GTP-U Tunnel Endpoints.” KIM’s use/application of the term “tunneling” is clearly consistent with industry use. 
KIM’s BACKGROUND recites “An evolved universal mobile telecommunications system (E-UMTS) is an evolution of the long term evolution (LTE), being standardized by 3rd generation partnership project (3GPP) [¶ 0003] … In a conventional handover process, a source enhanced nodeB (eNB) receives a handover request acknowledgment from a target 
As cited in the rejection, KIM ¶ 0032 recites (in part) “the target eNB establishes a tunnel for packet forwarding between base stations and transmits a handover request acknowledge message to the source eNB together with radio resource establishment information.” While not all individual lines of the Figs. 4A and 4B flowcharts are numbered, the cited figures clearly illustrate: 
an association between the mobile device (User Equipment (UE)) and the first network node (source base station (eNB)) [second from top horizontal line of Fig. 4A]
a data path from the first network node to the remote system (S-GW) [second from top horizontal line of Fig. 4A]
the establishment of a tunnel between the first network node (source eNB) and the second network node (target eNB) [S405 of Fig. 4A]
the association between the mobile device and the second network node (target eNB) [line labeled SYNCHRONIZATION directly below line S406] (note this is a temporary and parallel connection as the  mobile device which occurs at bubble UE CONTEXT RELEASE bottom of Fig. 4B) 
the data path from the second network node to the remote system (S-GW) [first from top line of Fig. 4B labeled UL PACKET TRANSMISSION]
the release of the data path from the first network node to the mobile device [bubble UE CONTEXT RELEASE bottom of Fig. 4B]

As to the argument “the tunnel between these base stations being used to forward traffic when a mobile node is connected to one of the base stations with only the data path to that same remote system from the other base station is available,” in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “only the data path to that same remote system from the other base station is available”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the Examiner first notes it is ambiguous as to what is being argued, no claim or requirement is found relating to any “availability” of data paths.



The Appellant asserts: Il. REJECTION OF DEPENDENT CLAIMS 2-5, 7-10, 12-15, 17-20, 22-25 AND 27-30 … Therefore, because claims 2-5, 7-10, 12-15, 17-20, 22-25 and 27-30 depend from independent claims 1, 11 and 21, Appellant submits that claims 2-5, 7-10, 12-15, 17-20, 22-25 and 27-30 are consequently patentable over the asserted references and combinations thereof at least for the reasons stated above with regard to the rejections of claims 1, 11 and 21 under 35 U.S.C. § 103. Nonetheless, Appellant addresses below the rejection of at least some of claims 2-5, 7-10, 12-15, 17-20, 22-25 and 27-30. 1. REJECTION OF CLAIMS 2, 12 AND 22 Appellant submits that at least for the reasons set forth above with regard to the rejections of claims 1, 11 and 21, the combination of Guo, Al-Shalash, and Kim does not teach or suggest the limitations of claims 1, 11 and 21 and where “the one or more characteristics of the mobile network node comprise a current geographic location of the mobile network node and the one or more characteristics of the second network node comprise a current geographic location of the second network node,” as claims 2, 12 and 22 recite.
Specifically, even assuming for the sake of argument only that Al-Shalash discloses determining location of its mobile nodes 103, which Appellant does not concede, Appellant submits that this insufficient because Al-Shalash does not teach or suggest that such location determination is used in a manner of, or in conjunction with, the functions recited in claims 2, 12 and 22—that is, where a second network node is identified according to the current geographic location of the mobile network node and the current geographic location of that second network node.
The Examiner respectfully disagrees: The claim element that ALSHALASH was relied on to teach recites: “wherein the one or more characteristics of the mobile network node comprise a current geographic location of the mobile network node and the one or more characteristics of the second network node comprise a current geographic location of the second network node.” In the ABSTRACT, ALSHALASH recites: “The claimed subject matter pertains to the use of mobile relay nodes to serve users on high speed trains.  In particular, this invention defines a framework that enables a base station of a cellular network to make accurate predictions of future traffic load, and take appropriate steps to serve this traffic, such as reserving sufficient air interface, backhaul, and processing resources.” In the TECHNICAL FIELD [¶ 0002] ALSHALASH recites: “The claimed subject matter pertains to the use of mobile relay nodes to serve users on high speed trains.  In particular, it provides mechanisms for base stations to obtain accurate estimates of the future traffic load expected due to a hand in at a base station of such a mobile relay node, and the expected time and location of such a hand in.” In ¶ 0031 ALSHALASH recites: “in mass transit scenarios, it is vital to provide mechanisms that allow for the load on the base station to be predicted base stations along the path of the train to reserve sufficient resources to serve this on-coming traffic, preventing or at least mitigating the overload condition.” In cited ¶ 0036 ALSHALASH recites: “the location and speed of the vehicle 101 along the pre-determined route can also be determined in addition to the measurements of the current traffic load of the vehicle 101.” In ¶ 0037 ALSHALASH recites: “Upon determining the current location and speed of the vehicle 101, the time of one or more future hand-ins at a future serving base station (e.g., 107b, 107c) may be predicted by calculating the distance to the target from the current position of the mobile relay node 103. … Given knowledge of the current location of the mobile relay node 103, and the speed with which the vehicle is traveling, the typical speed the train travels along different sections of its path, then the expected time for each hand off event can also be calculated.” Obviously, ALSHALASH’s estimation of Base Station loads is based on the geographical movement (i.e., along a “path” or “route”) of a mobile relay node (mobile network node) along the (fixed/known) path of the train from the first network node to the second network node.  
Therefore, the Examiner maintains that ALSHALASH teaches all the claim elements it is relied on to teach relating to geographic location as cited in the 7JAN2021 Final Office Action Rejection. 

The Appellant asserts: Il. REJECTION OF DEPENDENT CLAIMS 2-5, 7-10, 12-15, 17-20, 22-25 AND 27-30 … 2. REJECTION OF CLAIMS 3, 13 AND 23. Appellant submits that at least for the reasons set forth above with regard to the rejections of claims 1, 11 and 21, the combination of Guo, Al-Shalash, and Kim does not teach or suggest the limitations of claims 1, 11 and 21 and where “the one or more characteristics of the mobile network node comprises a velocity of a vehicle carrying the mobile network node,” as claims 3, 13 and 23 recite.
Appellant notes, in this regard, that Gao does not disclose any “velocity of a vehicle carrying the mobile network node,” nor does Gao teach or suggest that any such velocity may be construed or used as a characteristic of a mobile device. Further, even assuming for the sake of argument only that Gao discloses use of vehicle velocity as characteristic of a mobile device, which Appellant does not concede, Appellant submits that this insufficient because Gao does not teach or suggest … where a second network node is identified according to or based on the velocity of the vehicle carrying a mobile network node. Rather, all that Gao discloses is that a grouping of mobile user devices may be determined or selected based on motion velocities of the mobile devices.
The Examiner respectfully disagrees: In ¶ 0007 GAO recites: “provided a mobile handover management apparatus in a wireless communication network.  The mobile handover management apparatus includes: a candidate cell determination unit configured to, for a mobile device in the wireless communication network, according to a motion trajectory of the mobile device obtained through prediction, select a plurality of candidate motion trajectory in the wireless communication network to form a candidate handover cell sequence of the mobile device; and a target cell determination unit configured to generate a target handover cell sequence of the mobile device according to a motion velocity, a motion direction and the candidate handover cell sequence of the mobile device, the target handover cell sequence comprising a plurality of target handover cells to which the mobile device will hand over sequentially when moving along the motion trajectory.” In cited ¶ 0116 GAO recites: “grouping a plurality of mobile devices with the same motion feature into the same mobile device group, and in the subsequent cell handover, the cell handover is performed on a plurality of mobile devices in the mobile device group in group.” In cited ¶ 0146 GAO recites: “the grouping unit can determine whether the motion directions and the motion velocities of the mobile devices keep substantially consistent at a plurality of times.  If the motion directions and the motion velocities of the mobile devices keep substantially consistent at a plurality of times, it is determined that the mobile devices have the same motion feature.” In ¶ 0131 GAO recites: “the selection unit 1815 is further adapted to select a candidate geographic region along the predicted motion trajectory.  The distance obtaining unit 1813 is further adapted to estimate distances from base stations of respective cells in the candidate geographic region to the motion trajectory.” In ¶ 0134 GAO recites: “The resource estimation unit 1915 can be adapted to calculate available resources of respective candidate handover cells for the mobile device according to the arrival times when the mobile device will arrive at respective candidate handover cells and the resident times during which the mobile device resides in respective candidate handover cells.” 
While GAO indeed performs grouping of mobile devices, handover decisions are obviously made based on the “motion feature” (i.e., the geographic location) of devices (or devices which happen to be grouped) – i.e., grouping per se is not a criteria for handover decisions. Calculation of “resources” needed for handover is based, at least in part, on the motion directions, motion velocities, and arrival times of the mobile device.
While not explicitly relied on, it is further noted that ALSHALASH, cited to teach aspects of a mobile network node in Independent Claims 1, 11, and 21 to which 4, 14 and 24 rely, recites, in ¶ 0037: “Given knowledge of the current location of the mobile relay node 103, and the speed with which the vehicle is traveling, the typical speed the train travels along different sections of its path, then the expected time for each hand off event can also be calculated.”
Therefore, the Examiner maintains that GAO teaches all the claim elements it is relied on to teach relating to velocity as cited in the 7JAN2021 Final Office Action Rejection. 

The Appellant asserts: Il. REJECTION OF DEPENDENT CLAIMS 2-5, 7-10, 12-15, 17-20, 22-25 AND 27-30 … 3. REJECTION OF CLAIMS 4, 14 AND 24. Appellant submits that at least for the reasons set forth above with regard to the rejections of claims 1, 11 and 21, the 
Appellant submits that Gao does not disclose any “route being traveled by a vehicle carrying the mobile network node,” nor does Gao teach or suggest that any such route may be construed or used as a characteristic of a mobile device itself. Further, even assuming for the sake of argument only that Gao discloses use of vehicle routes as characteristic of a mobile device, which Appellant does not concede, Appellant submits that this insufficient because Gao does not teach or suggest … where a second network node is identified according to or based on the route of the vehicle carrying a mobile network node and the current geographic location of that second network node. Rather, all that Gao discloses is that a grouping of mobile user devices may be determined or selected based on motion directions and the motion velocities of the mobile devices, and Gao does not disclose or suggest that any of such mobile devices may be used in the same manner as the second network node.
The Examiner respectfully disagrees: In ¶ 0007 GAO recites: “provided a mobile handover management apparatus in a wireless communication network.  The mobile handover management apparatus a candidate cell determination unit configured to, for a mobile device in the wireless communication network, according to a motion trajectory of the mobile device obtained through prediction, select a plurality of candidate handover cells to be passed through by the motion trajectory in the wireless communication network to form a candidate handover cell sequence of the mobile device; and a target cell determination unit configured to generate a target handover cell sequence of the mobile device according to a motion velocity, a motion direction and the candidate handover cell sequence of the mobile device, the target handover cell sequence comprising a plurality of target handover cells to which the mobile device will hand over sequentially when moving along the motion trajectory.” In ¶ 0098 GAO discloses: “In the example as shown in FIG. 12(b), generating the target handover cell sequence is equivalent to obtaining a directed path in the association relationship diagram which complies with a predetermined optimization object.” In cited ¶ 0116 GAO recites: “grouping a plurality of mobile devices with the same motion feature into the same mobile device group, and in the subsequent cell handover, the cell handover is performed on a plurality of mobile devices in the mobile device group.” In cited ¶ 0146 GAO recites: “the grouping unit can determine whether the motion directions and the motion velocities of the mobile devices keep substantially consistent at a plurality of times.  If the motion directions and the motion velocities of the mobile devices keep substantially consistent at a plurality of times, it is determined that the mobile devices have the same motion feature.” In ¶ 0131 GAO recites: “the along the predicted motion trajectory.  The distance obtaining unit 1813 is further adapted to estimate distances from base stations of respective cells in the candidate geographic region to the motion trajectory.” In ¶ 0134 GAO recites: “The resource estimation unit 1915 can be adapted to calculate available resources of respective candidate handover cells for the mobile device according to the arrival times when the mobile device will arrive at respective candidate handover cells and the resident times during which the mobile device resides in respective candidate handover cells.” 
GAO obviously discloses a “route being traveled” (i.e., “trajectory”) by a mobile device within a vehicle and selection of candidate handover cells based on the motion trajectory. Obviously mobile devices within a vehicle exhibit the same motion/movement/trajectory characteristics of the vehicle itself. 
While not explicitly relied on, it is further noted that ALSHALASH, cited to teach aspects of a mobile network node in Independent Claims 1, 11, and 21 to which 4, 14 and 24 rely, recites, in ¶ 0037: “Given knowledge of the current location of the mobile relay node 103, and the speed with which the vehicle is traveling, the typical speed the train travels along different sections of its path, then the expected time for each hand off event can also be calculated.”
Therefore, the Examiner maintains that GAO teaches all the claim elements it is relied on to teach relating to routes as cited in the 7JAN2021 Final Office Action Rejection. 

The Appellant asserts: Il. REJECTION OF DEPENDENT CLAIMS 2-5, 7-10, 12-15, 17-20, 22-25 AND 27-30 … 4. REJECTION OF CLAIMS 5, 15 and 25. Appellant submits that at least for the reasons set forth above with regard to the rejections of claims 4, 14 and 24, the combination of Guo, Al-Shalash, Kim, Hueger, and Mudalige does not teach or suggest the limitations of claims 4, 14 and 24 and where “the vehicle is an autonomous vehicle and the route being traveled is provided to the mobile network node by a navigation system of the autonomous vehicle,” as claims 5,15 and 25 recite. Therefore, claims 5, 15, and 25 are patentable over the combination of Guo, Al-Shalash, Kim, Hueger, and Mudalige.
The Examiner respectfully disagrees: Without further or specific argument as to Dependent Claims 5, 15, and 25, their rejection is maintained based - at least - on the same response as in Claims 4, 14, and 24 (above).

The Appellant asserts: Il. REJECTION OF DEPENDENT CLAIMS 2-5, 7-10, 12-15, 17-20, 22-25 AND 27-30 … 5. REJECTION OF CLAIMS 7, 17 AND 27. Appellant submits that at least for the reasons set forth above with regard to the rejections of claims 1, 11 and 21, the combination of Guo, Al-Shalash, Kim, and Lim does not teach or suggest the limitations of claims 1, 11 and 21 and where “the first network node is at a fixed location and the second network node is a second mobile network node 
Shalash, Kim, and Lim.
The Examiner respectfully disagrees: Without further or specific argument as to Dependent Claims 7, 17, and 27, their rejection is maintained based - at least - on their dependence to the maintained rejection of Independent Claims 1, 11, and 21 (respectively) as given in the response to Claims 1, 11, and 21 above.

The Appellant asserts: Il. REJECTION OF DEPENDENT CLAIMS 2-5, 7-10, 12-15, 17-20, 22-25 AND 27-30 … 6. REJECTION OF CLAIMS 8, 18 AND 28. Appellant submits that at least for the reasons set forth above with regard to the rejections of claims 1, 11 and 21, the combination of Guo, Al-Shalash, Kim, and Xue does not teach or suggest the limitations of claims 1, 11 and 21 and where “the at least one condition at the mobile network node comprises a strength indication representative of a signal received from the first network node being below a first threshold,” as claims 8, 18 and 28 recite. Therefore, claims 8, 18 and 28 are patentable over the combination of Guo, Al-Shalash, Kim, and Xue.
The Examiner respectfully disagrees: Without further or specific argument as to Dependent Claims 8, 18, and 28, their rejection is maintained based - at least - on their dependence to the maintained rejection of 

The Appellant asserts: Il. REJECTION OF DEPENDENT CLAIMS 2-5, 7-10, 12-15, 17-20, 22-25 AND 27-30 … 7. REJECTION OF CLAIMS 9, 19 AND 29. Appellant submits that at least for the reasons set forth above with regard to the rejections of claims 1, 11 and 21, the combination of Guo, Al-Shalash, and Kim does not teach or suggest the limitations of claims 1, 11 and 21 and where “the mobile network node supports wireless communication with end-user devices, and the remote system monitors the geographic location of corresponding end-user devices connected through the remote system,” as claims 9, 19 and 29 recite. Therefore, claims 9, 19 and 29 are patentable over the combination of Guo, Al-Shalash, and Kim.
The Examiner respectfully disagrees: Without further or specific argument as to Dependent Claims 9, 19, and 29, their rejection is maintained based - at least - on their dependence to the maintained rejection of Independent Claims 1, 11, and 21 (respectively) as given in the response to Claims 1, 11, and 21 above.

The Appellant asserts: Il. REJECTION OF DEPENDENT CLAIMS 2-5, 7-10, 12-15, 17-20, 22-25 AND 27-30 … 8. REJECTION OF CLAIMS 10, 20 AND 30. Appellant submits that at least for the reasons set 
Appellant submits that Kim does not disclose any seamless handover of a mobile network node from wireless communication with the first network node to wireless communication with the second network node as a base station of a cellular network. In this regard, Appellant notes that Kim merely teaches handover within the same network - namely, handover between the base stations of the same E-UMTS network. Kim, however, does not disclose any handover into one of the base stations, presumably from another communication network.
The Examiner respectfully disagrees: The Examiner first notes that while not unambiguously defined, per ¶ 0152 of the present published Specification, an example of a “seamless handover” is given as “maintaining communication session continuity.” Exemplary Claim 10 recites: “wherein the remote system enables seamless handover of the mobile network node from wireless communication with the first network node to wireless communication with the second network node as a base station of a cellular network.”
“same network” / “another communication network”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition to no clear claim or requirement as to “same network” or “another communication network,” it is ambiguous as to what defines or differentiates a “same network” from an “another communication network”. Regardless, the Examiner notes that as cited in the Rejection, KIM ¶ 0028, recites “handover without loss” (i.e., interpreted as being “seamless”).
Therefore, the Examiner maintains that KIM teaches all the claim elements it is relied on to teach relating to seamless handover as cited in the 7JAN2021 Final Office Action Rejection. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ERNEST G TACSIK/
Examiner, Art Unit 2644                                                                                                                                                                                                        



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644  
                                                                                                                                                                                                      /LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.